Stephens, J.
1. A claim filed by a third person to funds impounded by process of garnishment is invalid in the absence either of an affidavit in forma pauperis filed by him or a bond indemnifying the plaintiff, whether such bond is one given upon a dissolution of the garnishment, as provided in section 5282 of the Civil Code (1910), or is the ordinary bond *242required, in claim cases, as provided in section 5158. Hand v. Hall Merchandise Co., 91 Ga. 130 (16 S. E. 644) ; Bullock v. Butts, 33 Ga. App. 7 (124 S. E. 905).
Decided August 20, 1925.
T. N. Brown, F. II. Saffold, Kirlcland & Kirkland, for plaintiff in error.
L. P. Strickland, A. S. Bradley, contra.
2. The giving of the required bond or, in lieu thereof, the affidavit in forma pauperis is a condition precedent to the validity of the claim and the jurisdiction of the court to entertain it. Where a claim without the required bond or the affidavit in forma pauperis has been re- ' turned into court, there is nothing to amend by, and it is not error to reject a proffered amendment to give the required bond, and to dismiss the claim. Hand v. Hall Merchandise Co., supra.
3. The court did not err in dismissing the claim.

Judgment affirmed.


Jenhins, P. J., and Bell, J., concur.